Citation Nr: 0116696	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-17 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from March 1951 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from various rating determinations of the Los Angeles 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Board denied service connection for a low back 
disorder on the basis that new and material evidence had not 
been submitted in November 1996.

2.  Evidence submitted since the November 1996 decision does 
not bear directly or substantially upon the issue at hand and 
is duplicative or cumulative in nature.

3.  The Board denied service connection for bilateral hearing 
loss in May 1991.

4.  Evidence submitted since the May 1991 decision does not 
bear directly or substantially upon the issue at hand and is 
duplicative or cumulative in nature.


CONCLUSIONS OF LAW

Evidence received since the November 1996 decision is not new 
and material and the veteran's claim for a low back disorder 
is not reopened.  38 U.S.C.A. §§ 5104, 5108 (West 1991); 
38 C.F.R. §§  3.156, 20.1103 (2000).

Evidence received since the May 1991 decision is not new and 
material and the veteran's claim for hearing loss is not 
reopened.  38 U.S.C.A. §§ 5104, 5108 (West 1991); 38 C.F.R. 
§§  3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The Board concludes 
the discussions in the rating decisions, the SOC and the 
SSOC, informed the appellant of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  There is no indication in this case that the 
appellant's claim for benefits is incomplete.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence. As such, Board finds that the duty to 
assist, if any, has been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Finality-New and Material Evidence

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Low Back Disorder

A review of the record demonstrates that the RO, in an 
October 1997 rating determination, denied service connection 
for a back disability on the basis that new and material 
evidence had not been submitted.  In a November 1997 letter, 
the veteran requested that his claim for service connection 
be reviewed.  He further indicated that medical records 
should be obtained from the Long Beach VA Medical Center 
(MC). 

A determination must be made as to whether the veteran's 
request constitutes a notice of disagreement for appellate 
purposes.  

Section 7105of title 38 of the U.S. Code provides as follows 
in pertinent part:

(a)	Appellate review will be initiated by a 
notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished as prescribed in this section.  Each 
appellant will be accorded hearing and 
representation rights pursuant to the provisions of 
this chapter and regulations of the Secretary.

(b)(l) Except in the case of simultaneously 
contested claims, notice of disagreement shall be 
filed within one year from the date of mailing of 
notice of the result of initial review or 
determination.  Such notice, and appeals, must be 
in writing and be filed with the activity which 
entered the determination with which disagreement 
is expressed (hereafter referred to as the "agency 
of original jurisdiction" [(AOJ)]).  A notice of 
disagreement postmarked before the expiration of 
the one-year period will be accepted as timely 
filed.

(2)	 Notices of disagreement, and appeals, 
must be in writing and may be filed by the 
claimant, the claimant's legal guardian, or such 
accredited representative attorney, or authorized 
agent as may be selected by the claimant or legal 
guardian.  Not more than one recognized 
organization, attorney, or agent will be recognized 
at any one time in the prosecution of a claim.

(c) If no notice of disagreement is filed in 
accordance with this chapter within the prescribed 
period, the action or determination shall become 
final and the claim will not thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with this title.

(d)(l) Where the claimant, or the claimant's 
representative, within the time specified in this 
chapter, files a notice of disagreement with the 
decision of the agency of original jurisdiction, 
such agency will take such development or review 
action as it deems proper under the provisions of 
regulations not inconsistent with this title.  If 
such action does not resolve the disagreement 
either by granting the benefit sought or through 
withdrawal of the notice of disagreement, such 
agency shall prepare a statement of the case....

(Emphasis added.)

The Court had interpreted the statute as specifying five 
elements for a valid NOD: That it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (generally a decision by an RO 
[hereinafter referred to as "RO decision"]) (§ 7105(d)(2)); 
(2) be filed in writing (§ 7105(b)(1), (b)(2)); (3) be filed 
with the RO (§ 7105 (b)(1)); (4) be filed within one year 
after the date of mailing of notice of the RO decision (§ 
7105(b)(1)); and (5) be filed by the claimant or the 
claimant's authorized representative (§ 7105(b)(2)).  The 
only content requirement is an expression of "disagreement" 
with the decision of the RO.  Gallegos v. Gober, No. 99-106 
(U.S. Vet. App. Aug. 11, 2000).

The Board is of the opinion that the veteran's November 1997 
letter constitutes a valid notice of disagreement.  The 
veteran requested that the RO obtain certain records and 
review his claim.  This request for reconsideration can be 
reasonably construed as a notice of disagreement on the issue 
of whether new and material evidence has been submitted to 
reopen his claim of entitlement to service connection for a 
low back disorder.  As such, the claim has continued to 
remain open during this time period.  

In August 1982, the Board initially denied service connection 
for a low back disorder.  Evidence available to the Board at 
that time included the veteran's service medical records; a 
January 1955 hospitalization admission form with an admitting 
diagnosis of chronic sacroiliac strain, with the veteran 
indicating that he injured his back playing football in 
November 1952; a December 1975 private treatment record from 
El Cerrito Health Services Center noting that the veteran had 
degenerative joint disease of the lumbar spine; an April 1976 
private hospitalization treatment report noting a history of 
low back pain; a February 1977 work injury report 
demonstrating that the veteran sustained an injury to his 
back while attempting to walk on bad steps, with diagnoses of 
lumbalgia and radicular syndrome radiating to the lower 
extremities being reported; and an April 1977 letter from the 
veteran's chiropractor, W. H., D.C., indicating that the 
veteran had been a patient since January 1977, with a primary 
complaint of severe lumbosacral pain radiating into both the 
right and left limbs, with x-rays revealing subluxations in 
the third and fifth lumbar area and diminished intervertable 
disc between L5 and S1.

Also of record were October 1977 reports furnished to the 
State Department of Rehabilitation noting the possibility of 
discogenic radiculitis and the notation that the veteran 
suffered from a chronic low back condition of moderate to 
severe pain which was permanent and stationary; a May 1978 
letter from Dr. H. indicating that the onset of the veteran's 
disability dated back to his military career; a December 1978 
private treatment record showing complaints of low back pain 
with 25 percent mobility restriction; a July 1979 private x-
ray demonstrating minimal degenerative changes of the lumbar 
spine; February, August, October and November 1980 VA 
outpatient treatment records noting complaints of back pain; 
the results of a December 1980 VA examination; a May 1981 
private treatment record noting possible discogenic disease; 
the testimony of the veteran at a May 1981 hearing, wherein 
he reported injuring his back inservice while playing 
football, receiving treatment from a private physician in 
September 1953, receiving treatment at the VA in 1971, and 
receiving treatment for his back through his employer for a 
back condition in 1975; a June 1981 private outpatient 
treatment record containing a diagnosis of low back pain 
syndrome; and a June 1981 statement from the veteran's 
mother.

The Board noted that the veteran was diagnosed as having 
sacro-lumbar strain after falling down some stairs in 
December 1952.  The Board further observed that at the time 
of the veteran's September 1953 service separation 
examination, normal findings were reported for the spine and 
musculoskeletal system.  The veteran made reference to back 
injuries in February and October 1952 at the time of the 
examination.  In January 1955, the veteran was admitted to a 
military medical facility, at which time a diagnosis of 
chronic sacroiliac strain was rendered.  The Board noted that 
the veteran reported that he had injured his back while 
playing football in 1952.  The Board also observed that a 
1977 report from a chiropractor showed that the veteran 
complained of severe lumbosacral radiating pain.  The 
diagnoses were lumbalgia, radicular syndrome to the lower 
extremities, and subluxation L3, 5.  A May 1978 statement 
from the same chiropractor indicated that the onset of the 
veteran's lumbosacral syndrome dated back to the veteran's 
military career. 

In denying service connection, the Board indicated that in 
the absence of continuity of back symptoms for a period of 
several years following service, it had to conclude that back 
trauma of whatever origin was acute and transitory and not 
productive of chronic residuals.  

The Board observed that there was one reported inservice 
episode of sacroiliac strain following a fall down some 
stairs.  No reference was made to special treatment and the 
veteran was released to active duty after one day of 
hospitalization.  No abnormalities of the back were found on 
examination at service separation.  Although the veteran made 
reference to two incidents of back injury inservice, it was 
noteworthy that he denied any residuals.  There were no 
documented post service complaints, findings, or treatments 
for back disorders until several years post-service, at which 
time chronic sacroiliac strain was first demonstrated.  The 
Board conceded that the veteran may have sustained trauma to 
the back either in a fall or football injury during service.  
However, in the absence of continuity of back symptoms for a 
period of several years following service separation, it had 
to conclude that back trauma of whatever origin was acute and 
transitory and not productive of chronic residuals.  

In June 1986, the Board again denied service connection for a 
low back disorder.  Evidence submitted since the August 1982 
denial included a December 1981 statement from G. S., M.D., 
indicating that the veteran had chronic periodic lumbar pain; 
the results of a November 1982 VA examination, wherein the 
veteran was found to have multiple arthralgias of the back, 
neck, shoulders, and hands, with x-rays revealing minimal 
degenerative changes of the lower lumbar spine; a lay 
statement from the veteran's mother; and several statements 
from the veteran.  

The Board found that new and material evidence had not been 
submitted since the August 1982 decision.  The Board noted 
that the veteran was hospitalized during service in 1952 due 
to lumbosacral strain.  He indicated that he had fallen down 
the stairs the day before.  He was treated with one day's 
bedrest and released.  At the time of his discharge, the 
veteran reported a back injury in February 1952 and noted 
that he had been hospitalized for three days.  He also noted 
being hospitalized for three days in October 1952.  
Examination of the lumbar spine revealed normal findings.  
The veteran was admitted to a military medical facility in 
January 1955 with a diagnosis of moderate sacroiliac strain.  
At that time, the veteran reported that he had injured his 
back in November 1952 while playing football.  He had had no 
recent injury.  He was discharged approximately nine days 
after receiving maximum hospital benefits.  

The Board noted that medical records dated between the mid 
1970's and early 1980's revealed treatment for multiple joint 
pain including low back pain with radiation of the lower 
extremities.  A VA radiographic report of November 1982 
revealed minimal degenerative spurring of the lower lumbar 
spine.  No other abnormalities were viewed.  The Board also 
observed that the veteran's mother had related that the 
veteran came home with a back injury and was unable to work 
due to the injury.  The Board further noted that the 
testimony of the veteran at his hearings was essentially the 
same as that summarized above.  

The Board observed that although the veteran was seen during 
service and treated with one day's rest due to lumbosacral 
strain, the disability was apparently acute and transitory, 
resolving without residuals, as there was no other objective 
medical evidence of a back disorder prior to or at the time 
the veteran was last treated in December 1952 until more than 
one year following service.  The Board also noted that the 
veteran's mother's statement was not supported by medical 
evidence.  

In November 1996, the Board again denied service connection 
for a low back disorder.  Evidence available to the Board at 
the time of the denial consisted of numerous statements by 
the veteran; a June 1990 letter from the veteran's private 
physician, D. H., M.D., indicating that the veteran had had a 
CT scan of the lumbar spine which revealed degenerative disc 
disease, with the veteran noting that he had been injured 
inservice in 1952; the testimony of the veteran at a November 
1991 hearing; VA treatment records; and duplicate copies of 
previously received private treatment records. 

The Board denied service connection for a back disability on 
the basis that new and material evidence had not been 
submitted to reopen the claim of service connection.  

The Board indicated that evidence added to the record since 
the Board's 1986 decision included a duplicate copy of the 
January 1955 record of hospitalization at a service 
department hospital, duplicates of private medical records, 
copies of a transcript of the May 1981 RO hearing, a copy of 
the letter from the veteran's mother in June 1981, a June 
1990 statement from a private physician, a September 1990 X-
ray study of the lumbosacral spine taken at a VA facility, 
and the veteran's testimony at a hearing at the RO in 
November 1991.

The Board indicated that the new evidence the veteran had 
submitted concerned treatment received many years after 
service.  The duplicate statements and evidence, namely the 
January 1955 record of hospitalization at a service 
department hospital, duplicates of private medical records, a 
copy of the letter from the veteran's mother in June 1981, 
and copies of a transcript of the May 1981 RO hearing, were 
also all considered in the 1986 decision.  The Board further 
observed that the letter from the veteran's private physician 
in June 1990 merely repeated the veteran's conclusion that 
his back disability was associated with service.  The Board 
noted that it was significant to note that the physician did 
not render any opinion concerning the onset of the veteran's 
back disorder. 

The Board found that in the absence of competent medical 
evidence demonstrating that the veteran's back disability was 
the result of an event which occurred in service, it had to 
find his attempt to reopen his claim of entitlement to 
service connection for a back disability was unsuccessful 
because the evidence he had submitted did not raise the 
reasonable possibility of changing the outcome of this case. 

Evidence submitted since the November 1996 denial includes 
the veteran's August 1997 request to reopen; a September 1997 
statement from the veteran's brother relating that the 
veteran's back was fine prior to entering service, that he 
was taken to the hospital by ambulance in 1955, and that 
treatment from a chiropractor only gave the veteran temporary 
relief; numerous VA treatment records from the Long Beach 
VAMC, including an April 1975 treatment record noting the 
veteran sustaining an injury to his back in 1955, a May 1975 
treatment record noting possible degenerative joint disease 
of the lumbar spine, duplicate copies of VA treatment for the 
years 1980 and 1981, an October 1986 orthopedic note 
indicating that the veteran has mechanical lumbar spine pain, 
a September 1990 x-ray revealing degenerative disc disease at 
L4-5 and L5-S1, a September 1990 treatment record noting that 
the veteran had had chronic low back pain since 1952, a 
November 1990 outpatient treatment record indicating that the 
veteran findings were consistent with chronic and acute motor 
radiculopathy at multiple levels L4-S1possibly consistent 
with spinal stenosis, a March 1991 CT scan of the lumbar 
spine showing minor spinal stenosis at the L3-4 L4-5 level 
and moderate degenerative spondylosis with a large posterior 
osteophyte at the level of L5-S1, a November 1991 outpatient 
treatment record containing a diagnosis of degenerative joint 
disease, a November 1996 treatment record noting an 
exacerbation of chronic low back pain, a January 1997 
treatment record noting the veteran had a bad spine relating 
back to the military, and a May 1997 outpatient treatment 
record noting a history of a lumbago since the 1950's with 
chronic pain; duplicate copies of service medical records; 
the results of several VA examinations performed in March 
1999; a lay statement of the veteran's brother; and several 
statements from the veteran.  

The Board is of the opinion that the appellant has not 
presented evidence which is new and material to warrant the 
reopening of his claim of service connection for a back 
disorder.

The statements received from the veteran are cumulative of 
information known at the time of the previous denial.  The 
statement from the veteran's brother, while new, is also 
cumulative of information that had been provided by the 
veteran and his mother through their writings and testimony 
available for review at the time of the previous denial.  The 
copies of VA and service medical records are duplicates and 
not new evidence.  The other VA treatment records are also 
essentially cumulative of information that was available at 
the time of the previous denial.  With the exception of the 
diagnosis of a lumbago, the diagnoses provided in the VA 
treatment records were of record at the time of the previous 
denial.  The last final denial was not on the basis of the 
absence of current disability.  Rather there was competent 
evidence of post service diagnoses.  Evidence that tends to 
confirm a previously established fact is cumulative.  
Evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (Fed. Cir. 2000).

While the Board notes that the May 1997 outpatient treatment 
record diagnosed the veteran as having a lumbago and chronic 
pain since the 1950's, it did not relate this to the 
veteran's period of service.  The Board in its previous 
denials did not deny that the veteran had sustained an injury 
to his back inservice nor did it deny that the veteran had 
received treatment for back problems in 1955.  The previous 
denials were based on lack of a nexus between the current 
disorders and service.  The diagnosis and treatment record is 
cumulative of information available at the time of the 
previous denial.  In sum, the evidence added to the record is 
essentially cumulative of information that was of record at 
the time of the previous denial.  Therefore, the claim to 
reopen is denied.


Hearing Loss

A review of the record demonstrates that the Board denied 
service connection for bilateral hearing loss in May 1991.  
Evidence available to the Board at the time of its previous 
denial included the veteran's service medical records; 
numerous statements by the veteran;, VA treatments records, 
including the results of a December 1989 VA audiological 
evaluation, wherein the veteran was diagnosed as having 
bilateral mild to severe high frequency sensory hearing loss 
with no significant change since a September 1987 evaluation; 
the testimony of the veteran at the time of his November 1990 
hearing, wherein the veteran reported that he felt that he 
went into the military with a hearing problem and that 
hearing problem was aggravated by his period of service; and 
a letter from the veteran's private physician indicating that 
the veteran had moderate mixed impairment of hearing which 
could have been aggravated by exposure to military fire while 
inservice.

In denying service connection, the Board noted that the 
veteran had normal hearing at the time of both his entrance 
and separation from service.  The Board also observed that 
while the veteran reported having received treatment for 
problems with his left ear drum, the actual records of the 
reported treatment were not in the claims folder.  The Board 
noted that the first objective evidence of hearing loss was 
not until 1989, many years after service.  The Board further 
indicated that while the veteran currently had hearing loss, 
there was no clinical evidence of any etiological 
relationship to service.  The Board found that defective 
hearing was not demonstrated during service and that 
sensorineural hearing loss was not shown to be manifest in 
the first year of service.  

Evidence received subsequent to the May 1991 Board decision 
consists of a duplicate copy of the December 1989 VA 
audiological examination; the results of an October 1990 
auditory brain response test demonstrating results consistent 
with cochlear (sensory) hearing loss; a September 1993 
outpatient treatment record noting that the veteran has had 
decreased hearing for the last 40 years; a November 1993 
outpatient treatment record noting intact bilateral tympanic 
membranes; a January 1997 outpatient treatment record wherein 
the veteran reported having hearing loss and relative 
deafness; an April 1998 notation of an right ear ache; a 
September 1998 VA treatment record noting complaints of ear 
pain with a diagnosis of acute bilateral otitis media; a 
December 1998 VA outpatient treatment record noting the 
veteran reporting hearing loss since the military; the 
results of several VA examinations performed in March 1999, 
wherein the veteran reported having had no inservice ear 
infections or injuries, a longstanding history of hearing 
loss which he related to exposure to artillery fire 
inservice, and where he was found to have bilateral 
normal/mild hearing loss 250-1500 Hertz with moderate to 
profound sensorineural hearing loss from 2000 to 8000 Hertz; 
and several statements from the veteran.

As to the issue of service connection for bilateral hearing 
loss, the Board also finds that the veteran has not presented 
evidence which is new and material to warrant the reopening 
of his claim of service connection.  The December 1989 VA 
audiological evaluation is a duplicate of information 
available at the time of the previous denial.  The October 
1990 auditory brain response test is also cumulative of 
information available at the time of the previous denial, in 
that it was known that the veteran had a hearing loss at the 
time of the prior denial.  The September 1993 outpatient 
treatment record, which indicated that the veteran had had a 
hearing loss for the past 40 years was based upon history 
provided by the veteran, the record does not show that the 
statement involving a 40 year history of hearing loss was 
based on clinical findings, and this notation appears to be 
nothing more than a recitation of lay history.  This evidence 
is therefore afforded little probative value.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The January 1997, April 
1998, and September 1998 outpatient treatment records, 
demonstrate evidence of only current ear problems and do not 
relate any of these ear problems to the veteran's period of 
service.  Similar to the September 1993 outpatient treatment 
record, the December 1998 treatment record noting a history 
of hearing loss was based upon a history provided by the 
veteran and is of little probative value.  Moreover, the 
veteran's assertion that his current hearing loss was related 
to service had been entered at the time of the prior denial.  
This recounting was not new.  Godwin v. Derwinski, 1 Vet. 
App. 419, 424 (1991).  

The results of the March 1999 VA audiological examination are 
also cumulative of information that was available at the time 
of the previous denial.  The results demonstrate that the 
veteran has a current hearing loss, which was known at the 
time of the prior denial.  While a history of hearing loss 
since the military was noted, this was provided by the 
veteran.  As previously noted, these assertions were known at 
the time of the previous denial.

The Board concludes that new and material evidence has not 
been submitted and the claim is not reopened. 

ORDER

The petition to reopen claims for service connection for low 
back and hearing loss disabilities is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 


